Citation Nr: 1618053	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  10-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to December 13, 2014, and in excess of 70 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 13, 2014.

3.  Entitlement to basic eligibility to Dependents' Educational Assistance prior to December 13, 2014.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2014, the Board denied the Veteran's claim for increase for PTSD and remanded the issue of entitlement to a TDIU.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in September 2014, on the basis of a Joint Motion for Remand (Joint Motion) from that same month, vacated the denial and remanded the matter to the Board for further action.

In March 2015, the Board remanded the case and in August 2015, the RO increased the disability rating for PTSD to 70 percent and granted entitlement to a TDIU, both effective December 13, 2014.  As the increases did not satisfy the appeal in full, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In August 2015, the RO also determined that basic eligibility to Dependents' Educational Assistance was established from December 13, 2014.  On October 26, 2015, the Veteran submitted a timely notice of disagreement (NOD) with the assigned effective date.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to basic eligibility to Dependents' Educational Assistance prior to December 13, 2014.  Because the October 2015 NOD placed the issue in appellate status, the matter must be REMANDED for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).



FINDINGS OF FACT

1.  Since the effective date of the grant of service connection, the Veteran's PTSD has been manifested by occupational and social impairment, with deficiencies in most areas.

2.  The Veteran's service-connected disability was so severe as to preclude him from obtaining and retaining substantially gainful employment consistent with his education and occupational background prior to December 13, 2014.


CONCLUSIONS OF LAW

1.  Effective from December 2007,  the criteria for an initial 70 percent rating for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an initial rating in excess of 70 percent for the service-connected PTSD have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for entitlement to a TDIU, effective from December 2007, are met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  The appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).  Additionally, the September 2014 Joint Motion did not indicate there are any notice deficiencies.  See Carter v. Shinseki, 26 Vet. App. 534, 542-43 (2014) (the terms of a joint motion will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed).

The Veteran has been provided VA medical examinations in connection with the claims.  Most recently, the Veteran was provided a VA medical examination in July 2015 pursuant to the Board's March 2015 remand.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claims.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.  The Veteran has not identified any evidence that remains outstanding and the September 2014 Joint Motion did not raise any duty to assist issues.  See Carter, 26 Vet. App. at 542-43.  VA's duty to assist is met.

Increased Rating

The Veteran seeks an initial rating for PTSD in excess of 50 percent prior to December 13, 2014, and in excess of 70 percent thereafter.

The Veteran's PTSD is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2015).

Under Diagnostic Code 9411, the criteria for a 50 percent rating include occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent, is warranted if evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted if evidence shows total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Veteran filed a claim for service connection for PTSD on December 4, 2007.  He was granted service connection and assigned a 50 percent disability rating, effective from December 2007, and a 70 percent disability rating effective from December 2014.  

An August 20, 2008, mental health note states that Veteran had a "confrontation with a man at Denny's and with a pharmacist at Walgreen's who called his girlfriend a liar."  The treatment note states that Veteran reported that he woke up looking for arguments.  Id.

On VA examination in December 2008, the Veteran complained of not liking to be around people, isolating himself, poor sleep as he was up every two hours, and anger which was shown verbally and in heated confrontations with strangers.  The Veteran also reported being jumpy and especially startled if people walked up from behind him.  He said he sits with his back to the wall so he can view other people, and he denied any consistent dreams or nightmares of Vietnam but had disturbing thoughts consistently.  The VA examiner noted that the Veteran would get frustrated and angry if he heard people speaking the Vietnamese language and that television programs of war triggered anxiety responses.  The examination report further explains that the Veteran avoided watching movies about Vietnam and news coverage of Iraq.  The Veteran reported not having consistent friends and not being close to any of his three children.  He did not express much hope that things would improve for him in the future, but he denied any thoughts or problems with suicide at the time of the examination or in the past.  The Veteran reported being divorced twice and primarily attributed the failure of the relationships to alcohol.  At the time of the examination, he was living with his girlfriend of eight years with whom he described having a strong relationship.  The Veteran's work history was sporadic, having worked a variety of jobs including shipping, receiving, warehouse, and post office jobs.  He did not offer any reason why he would leave his jobs, but he denied any consistent problems getting along with others at work and any firings because of PTSD-related problems.  His GAF scores were noted to fluctuate between 45 and 60, with a Vet Center psychiatrist assigning him a score of 45 in November 2008.  At that time, the Vet Center psychiatrist noted diagnoses of major depressive disorder, PTSD, and alcohol dependence in remission.  The VA examiner noted that the Veteran's answers to all questions asked were appropriate.  He was not anxious during the interview, his eye contact was good, and there was no psychomotor agitation or retardation.  The Veteran's thought processes were linear, logical, and goal-directed.  His thoughts contained no suicidal or homicidal ideations.  His cognition was intact, and his judgment and insight were appropriate.  There were no delusions or psychotic symptoms noted.  His mood was anxious, and affect was full.  The examiner diagnosed the Veteran with chronic PTSD and concluded that the Veteran was competent and capable to manage his funds and benefits and to attend to activities of daily living.

A January 7, 2009, treatment note shows that the Veteran had been getting irritable around other people easily and had been getting angry.  The examining VA staff psychiatrist stated that "[a]s a result of his symptoms of PTSD, [the Veteran] is not employable."

The Veteran also submitted a lay statement from E.H.  The February 2009 letter states that the Veteran can be very irritable, has a temper when things do not go his way, and is very depressed at times.  E.H. wrote that she has seen the Veteran lose his temper several times for no good reason and that she feels that he is not getting the mental care that he needs.  She further opines that the Veteran cannot hold a job because of his temper.

A September 14, 2010, treatment record indicates that Veteran has a history of suicidal thoughts, although he denied suicidal ideation.

A December 14, 2010, treatment record states that "[i]nfrequent, low intensity vague suicidal ideation exists but there is no subjective or objective evidence of intent or plan.  There is a willingness to engage in treatment. . . .  Has some suicidal ideation, but is limited in intensity and duration.  Vet has no specific plan or intent to die, self-control is intact, some depressive symptoms, mild risk factors but has considerable protective factors."

On VA examination in June 2012, the Veteran reported depressed mood and chronic sleep impairment.  He stated that he "rarely leaves the house," and his social activity is "limited to his girlfriend and his daughter."  The report says that social outings with Veteran's girlfriend "have not gone well" and that he feels "uncomfortable around others and had to leave."  The June 2012 VA examiner commented that the Veteran's avoidance of activities that would cause him stress is reducing his anxiety although they are strengthening his PTSD/anxiety associations; therefore, his symptomatology is mild, but the impact on his social/occupational functioning is significant.  The Veteran's GAF score was consistently reported to be 45 which would be consistent with serious symptoms of mental illness. The examiner concluded that the Veteran's psychiatric disorder results in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The record reflects that a July 5, 2012, Phoenix VA Medical Center record lists "suicidal thinking" as an updated or new problem; however, the Veteran reported that he has "never" experienced suicidal or homicidal ideation and denied "any thoughts of harming self or others."

A private psychiatric evaluation dated December 2014 shows that the Veteran exhibited near continuous depression affecting the ability to function independently, appropriately and effectively; on-going, unprovoked irritability; and chronic resistance to involvement in any work outside his home.  The Veteran reported that he is not suicidal but he has been depressed for a while.  The examiner opined that it is more likely than not that the Veteran is not capable of securing or following substantially gainful employment based solely on his PTSD since at least 2007.  The examiner cited that irritability, depressive moods, and severe social anxiety disorder as reasons for unemployability.

On VA examination in July 2015, the Veteran reported that he continues to live with his girlfriend of 20 years.  He reported that she has PTSD and some other problems and that they understand each other in this way and instead of pushing one another to anger are able to stop themselves and walk away from conflict giving them a stronger relationship.  He reported that since his last examination one of his children died and he maintains little contact with his other two children.  He reported that he has no friends and does not socialize outside of his relationship with girlfriend, which he describes as good, other than to call his sister every few months.  He reported that he does not like to shop and tries to avoid interacting with others when possible.  He stated that he gets up around 5 daily, takes care of his dogs, reads the paper, plays solitaire, watches TV (likes sci-fi, comedies, cartoons, NCIS does not like reality TV) or reads (Sci-fi or thrillers) he naps 2-3 hours most days (because he says he is bored and/or depressed), goes to bed at 9 no problem getting to sleep, wakes up 2-3 times nightly but is able to go back to sleep fairly easily.  The examiner observed the following symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and inability to establish and maintain effective relationships.  The examiner also observed that the Veteran was dressed appropriately in street clothing; he was alert; his eye contact was good; he was pleasant and cooperative on interview; his speech was within normal limits; he was oriented in all four spheres; his thoughts were linear and goal oriented; he did not exhibit or endorse symptoms of formal thought disorder; his mood was euthymic and his affect was appropriate and unrestricted; his judgment and insight were good; he did not endorse suicidal or homicidal ideation; memory was intact and cognitive ability appeared to function in the average range.  The examiner concluded the Veteran experiences significant distress due to his PTSD and his persistent depressive disorder.  The examiner opined that the Veteran's psychiatric disorder is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner explained that because of his anger, irritability, depression, amotivation, and isolating behaviors, the Veteran has not been successful in obtaining or maintaining stable and gainful employment prior to this examination, staying only once in a job for period as long as 7 years and having numerous conflicts for the duration of his employment with supervisors and co-workers.  The examiner further explained that "although some of the Veteran's PTSD symptoms are stable and/or have decreased due to age and medication, the symptoms have over almost 40 years so impacted his thinking, his response set, and his abilities that he is rendered not capable of obtaining or maintaining substantially gainful employment because of them."

Initially, the Board finds that the manifestations of the Veteran's nonservice-connected depression and anxiety are not distinguishable from his service-connected PTSD symptoms, and thus considered in evaluating his PTSD.  

During the pendency of the appeal, the Veteran's psychiatric disorder has been characterized by depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances in mood and motivation; suicidal ideation; near-continuous depression, which affect the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; difficulty adapting to stressful circumstances in a work-like setting; inability to establish and maintain effective relationships.  The Board finds, and the December 2014 and July 2015 psychiatric examiners agree, that these symptoms have resulted, at worst, in occupational and social impairment, with deficiencies in most areas throughout the pendency of the appeal.

Accordingly, the Veteran's symptoms most nearly approximate the severity and frequency of the symptomatology contemplated by a 70 percent rating effective date of the grant of service connection.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

The Board finds that the next higher rating, 100 percent, is not warranted at any time during the pendency of the appeal.  The Veteran's suicidal ideation, and impaired impulse control, while serious, do not reflect the presence of a persistent danger of hurting self or others, grossly inappropriate behavior and the inability to perform activities of daily living associated with a 100 percent rating.  While there is some evidence of suicidal ideation, the Veteran consistently denied suicidal or homicidal ideation and plan or intent to harm himself or others.  Moreover, even though he engaged in at least two confrontations (one at a restaurant and another at a pharmacy) there is no lay or medical evidence that he his suicidal thoughts or impaired impulse control occurred at a frequency or with such severity as the "persistent danger of hurting self or others" or "grossly inappropriate behavior" that warrants a 100 percent rating.  Notably, the Veteran appeared at examinations appropriately groomed and dressed, and total social impairment is not shown.  He has maintained a relatively good relationship with his live-in girlfriend of approximately 20 years.  Moreover, examining psychiatrists consistently reported that he was cooperative during interviews and demonstrated normal thinking and communication abilities.

Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that his psychiatric disorder is productive of no more than occupational and social impairment, with deficiencies in most areas.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Vazquez-Claudio, 713 F.3d at 114.

For the foregoing reasons, the Board finds that an initial 70 percent rating for PTSD is warranted effective form the date of service connection; however, the preponderance of the evidence is against the claim for an initial rating in excess of 70 percent at any time during the pendency of the appeal; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Consideration has been given regarding whether the schedular rating is inadequate for the service-connected PTSD, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for the disability.  The Veteran's service-connected psychiatric disorder is manifested by signs and symptoms such as depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances in mood and motivation; suicidal thoughts; near-continuous depression, which affect the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; occasional neglect of personal appearance; difficulty adapting to stressful circumstances in a work-like setting; inability to establish and maintain effective relationships.  These signs and symptoms, are amply covered by the Schedule of Ratings for Mental Disorders that provides broad criteria with non-exhaustive examples.  As the schedular rating criteria are more than adequate to evaluate the symptoms and manifestations of the Veteran's psychiatric disorder, referral for consideration of an extraschedular rating for this disability is not warranted.     

TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 C.F.R. § 4.16(a) (2015).

Since December 4, 2007, the Veteran has been in receipt of a 70 percent disability for PTSD, his sole service-connected disability.  Thus, the schedular criteria were met at that time, including for the entire initial rating period given the Board's grant of an increase above.

The Veteran has not worked since the 1990s.  His work experience was sporadic, having worked a variety of jobs including shipping, receiving, warehouse, and post office jobs.  In January 2009, December 2014, and July 2015, psychiatrists agreed that the Veteran's PTSD rendered him unable to work.  The December 2014 and July 2015 psychiatrists opined that the Veteran has been unemployable throughout the pendency of the appeal.  Most recently, the July 2015 VA examiner reported that the Veteran's anger, irritability, depression, amotivation, and isolating behaviors are the predominate symptoms that impact employability.  The evidence clearly shows that the Veteran has difficulty getting along with others and battles severe disturbances in mood and motivation.  Given the Veteran's lack of education and work experience, and the psychiatric limitations imposed by his service-connected PTSD, the Board finds that he was unable to secure or follow a substantially gainful occupation effective from his December 2007, date of claim.    See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  Thus, a TDIU is warranted.


ORDER


An initial 70 percent rating, but no higher, for PTSD, effective from December 4, 2007, is granted.  

A scheduler rating in excess of 70 percent for PTSD is denied.

Effective from December 4, 2007, a TDIU is granted.


REMAND

The Veteran submitted an October 2016 NOD to the RO's August 2015, rating decision that determined that basic eligibility to Dependents' Educational Assistance was established from December 13, 2014.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, after re-adjudication based on the Board's decision concerning the TIDU grant, the AOJ should issue a SOC if the claim remains denied.  

Accordingly, the case is REMANDED for the following action:

After re-adjudication of the issue of entitlement to basic eligibility to Dependents' Educational Assistance prior to December 13, 2014, in view of the Board's decision above, and if the claim remains denied, issue a statement of the case addressing that matter.  If the Veteran files a timely substantive appeal, the issue should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


